Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the communication filed June 21, 2022.  

Allowable Subject Matter
Claims 1-3, 5-10, 12-17, 19-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record, Bernat et al., US 2017/0180270, discloses utilizing latency information to select a plurality of nodes, but it’s silent regrading calculating a total latency cost using units of latency that are associated with a number of switch fabrics.
The prior art of record, Sridharan et al., US 2019/0205745, discloses performing latency analysis using switching.  However, the prior art does not disclose the concept of switch fabric that comprises a series of crossbar switches as recited in the claims.
More specifically, the prior art of record fails to teach neither singly nor in combination, the claimed limitations of "wherein the total latency cost of each resource device combination comprises a number of units of latency, wherein the number of units of latency is associated with a number of switch fabrics used to connect a first resource device of a resource device combination to a second resource device of the resource device combination, wherein each switch fabric comprises a series of crossbar switches; and selecting the resource device combination of the plurality of resource device combinations based on the total latency cost of each resource device combination, wherein the resource device combination comprises a second plurality of resource devices and wherein each of the second plurality of resource devices is one of the plurality of resource devices" as stated in claims 1, 8, and 15.  These limitations, in conjunction with other limitations in the independent claims, are not specifically disclosed or remotely suggested in the prior art of record.  A review of claims 1-3, 5-10, 12-17, 19-20 indicated 1-3, 5-10, 12-17, 19-20 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C TURRIATE GASTULO whose telephone number is (571)272-6707. The examiner can normally be reached Monday - Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.T/Examiner, Art Unit 2446                                                                                                                                                                                                        
/GIL H. LEE/Primary Patent Examiner, Art Unit 2446